Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products
(FDA No. FDA-2012-H-0901),

Complainant
v.
Lambert Enterprises, Inc. d/b/a Lamberts Marathon #3,

Respondent.

Docket No. C-12-1137
Decision No. CR2649

Date: October 17, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving a complaint on
Respondent, Lambert Enterprises, Inc. d/b/a Lamberts Marathon #3, at 1529 North
Broadway Street, Joliet, Illinois, and by filing a copy of the complaint with the Food and
Drug Administration’s (FDA) Division of Dockets Management. The complaint alleges
that Lamberts Marathon #3 impermissibly sold tobacco products to a minor, violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations, 21 C.F.R.
Part 1140. CTP seeks to impose against Respondent Lamberts Marathon #3 a $250 civil
money penalty.

As provided for in 21 C.F.R. sections 17.5 and 17.7, on August 29, 2012, CTP served the
complaint on Respondent Lamberts Marathon #3 by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Lamberts Marathon #3 has not filed an answer within the time prescribed.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 1529 North Broadway Street, Joliet,
Illinois, on January 3, 2012, an FDA-commissioned inspector observed the sale of
cigarettes or smokeless tobacco to a person younger than 18 years of age;

e At Respondent’s business establishment, 1529 North Broadway Street, Joliet,

Illinois, on January 3, 2012, an FDA-commissioned inspector observed staff's
failure to verify prior to sale, by means of photo identification containing the
bearer’s birth date, the age of a person purchasing tobacco products;

e Ina warning letter dated February 16, 2012, CTP informed Respondent of the
inspector’s January 3, 2012 observations, and that such actions violate federal law,
21 C-F.R. §§ 1140.14(a) and 1140.14(b). The letter further warned that
Respondent’s failure to correct its violation[s] could result in a civil money
penalty or other regulatory action;

e At approximately 5:53 p.m. (Central Time) on April 19, 2012, at Respondent’s
business establishment, 1529 North Broadway Street, Joliet, Illinois, an FDA-
commissioned inspector observed the sale of Newport Box cigarettes to a person
younger than 18 years of age.

These facts establish Respondent Lamberts Marathon #3’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product
is misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
Under 21 C.F.R. section 1140.14(a), no retailer may sell cigarettes or smokeless tobacco
to any person younger than 18 years of age. Under 21 C.F.R. section 1140.14(b)(1), a
retailer must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. section 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Lambert Enterprises, Inc. d/b/a Lamberts Marathon #3. Pursuant to 21 C.F.R. section
17.11(b), this order becomes final and binding upon both parties within 30 days of the
date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

